DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague, indefinite, arkwardly, confusingly worded and/or lack proper antecedent basis:
The new limitation of claim 11 refers to “a seal of the stopping panel” which is a workpiece which is not part of the invention. The limitation is indefinite because invention cannot be defined in terms of an unknown workpiece which is never part of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18,  and 20-21 is/are rejected under 35 U.S.C. 102(a1)  as being anticipated by Smith 3090600.
Regarding Claim 1,

Note the new limitation of the lever rotating toward the second stop to clamp is covered by the way element 48 the lever works. The amendmends add no new structures or functions covered by the prior art.

Smith discloses

a vehicle load retainer(18Figures 1, although Smith does not explicitly calls the invention “a jack”, Smith’s invention can be used as a jack, as currently claimed, without further modification; thus, it will be considered to be and referred to hereinafter as “jack”) for installing a mine stopping panel in a mine passageway(given that the prior art meets the structural limitations of the claim as described below and since this claim limitation of “for installing...” is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the jack comprised of structural limitations recited below), the jack comprising:

a first stopping panel support(see annotated figure below, Fig.1) configured to engage a first portion of the mine stopping panel to press the first portion against a first surface of the mine passageway (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the first stopping panel support, Col.1 Il.70-71 and Col.2 Il.1-2);

a second stopping panel support(see annotated figure below, Fig.1) configured to engage a second portion of the mine stopping panel to move the second portion away from the first portion(Giving that the prior art meets the

3723 structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use by means of the second stopping panel support and element 30 wherein first post segment 24 moves “outwardly with respect to” element 20, Col.3 II.20-22; also a compression spring 30 “constantly urges the member 22 to the left” of element 20, Col.2 IIl.23-25) to press the second portion against a second surface of the mine passageway(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use by means of the second stopping panel support, Col.1 Il.70-71 and Col.2 Il.1-2);



a press(see annotated figure below, Fig.4) configured to move the first post segment(24) relative to the second post segment(including at least the outer surface of 20 and element 22) such that the first stopping panel support moves away from the second stopping panel support(first post segment 24 moves “outwardly with


respect to” element 20, Col.3 II.20-22; also a compression spring 30 “constantly urges the member 22 to the left” of element 20, Col.2 |I.23-25) to press the first portion of the mine stopping panel against the first surface of the mine passageway (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the first stopping panel support, Col.1 Il.70-71 and Col.2 Il.1-2), the press including a lever(48) movable relative to the extendible post(as illustrated in annotated figure below, Figs.2,4) to a non-actuated 


    PNG
    media_image1.png
    723
    1030
    media_image1.png
    Greyscale




Application/Control Number: 16/732,079 Page 9 Art Unit: 3723

wherein the first post segment(24) has a first post segment length and the press is selectively connectable to the first post segment at a plurality of spaced apart connection locations(46)(Col.2 II.45-48) along the first post segment length to adjust the length of the extendible post(Col.3 Il. 1-5).

Regarding Claim 4, Smith discloses the invention of claim 3.

Smith discloses

wherein the extension distance of the press is about the same (interpreted as the extension distance of the press could be the same but not necessarily the same distance, see 112 rejection above) when the press is connected to the first post segment at different ones of the plurality of spaced apart connection locations along the first post segment length.(The extension distance is “due to the resistance offered against extension of the brace length by the vehicle walls’, Col.3 II.24-30” and thereby 

Regarding Claim 5, Smith discloses the invention of claim 1.

Smith discloses

wherein the press is configured to mechanically inhibit movement of the lever away from the actuated position.(the jack “is locked” Col.3 II.35-41)

Regarding Claim 6, Smith discloses the invention of claim 1.

Smith discloses

Application/Control Number: 16/732,079 Page 10 Art Unit: 3723

wherein the lever(48) is connected to the first post segment(24) for rotation with respect to the first post segment about a lever axis(as illustrated in annotated figure above, Figs. 2,4; lever axis about element 58 coming out of page), the press further comprising a connecting link(56) that is connected to the lever for rotation with respect to the lever about a first pivot axis(as illustrated in annotated figure above, Figs. 2,4; first pivot axis about element 56 coming out of page) and that is connected to the second post segment(20,22) for rotation with respect to the second post segment about a second 

Regarding Claim 7, Smith discloses the invention of claim 6.

Smith discloses

wherein the press is configured such that an included angle(see annotated figure above, Figs.2,4) between the lever(54) and the connecting link(48) is less than 180° in the non-actuated position of the lever(as illustrated in annotated figure above, Fig.4) and equal to or greater than 180: in the actuated position of the lever(as illustrated in annotated figure above, Fig.2).

Regarding Claim 8, Smith discloses the invention of claim 1.

Smith discloses

further comprising a post support(34), the extendible post being connected to the post support for movement with respect to the post support (the telescoping

Application/Control Number: 16/732,079 Page 11 Art Unit: 3723



Regarding Claim 10, Smith discloses the invention of claim 9.

Smith discloses

wherein the yieldable biaser(30) is configured to impart a biasing force that urges the extendible post away from the post support after the yieldable biaser yields in response to the compression force(compression spring 30 configured to “constantly urges” element 22 “to the left” relative to the post support, thereby urges the extendible post away from the post support, Col.2 II.23-25).

Regarding Claim 11,

Smith discloses
The new limitation of claim 11 refers to a workpiece which is not part of the invention therefore a workpiece which is has a seal capable of being crushed can always be chosen therefore the limitations in met by the prior art eventhough the limitation is indefinite because invention cannot be defined in terms of an unknown workpiece which is never part of the invention. 
a vehicle load retainer (which corresponds to the claimed jack(18), see explanation in the rejection of claim 1) for installing a mine stopping panel in a mine passageway 

a column(see annotated figure above, Fig.1) including a first stopping panel support(see annotated figure above, Fig.1), a second stopping panel support(see annotated figure above, Fig.1), an extendible post(see annotated figure above, Fig.2), and a press(see annotated figure above, Fig.4),

Application/Control Number: 16/732,079 Page 12 Art Unit: 3723

the first stopping panel support being configured to engage a first portion of the mine stopping panel to press the first portion of the mine stopping panel against a first surface of the mine passageway (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the first stopping panel support, Col.1 Il.70-71 and Col.2 Il.1-2);

the second stopping panel support being configured to move a second portion of the mine stopping panel away from the first portion (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of 

the extendible post having a length(see annotated figure above, Fig.2) and comprising a first post segment(24) connected to the first stopping panel support(as illustrated in annotated figure above, Fig.1; Col.2 Il.32-34) and a second

Application/Control Number: 16/732,079 Page 13 Art Unit: 3723 post segment(including at least the outer surface of 20 and element 22) connected to the second stopping panel support(as illustrated in annotated figure above, Fig.1; Col.2 II.32-34, Il.38-40), the first post segment being movable relative to the second post segment to adjust the length of the extendible post(elements 22 and 24 are movable “telescoped members’Col.2 Il.7-10);

the press being connected to the first and second post segments (“connected” via elements 58 and 50 as illustrated in annotated figure above, Figs.2,4) and configured to 

the column being configured to yield in response to a compression force on the extendible post (compression spring 30 configured to yield “due to resistance” force “offered against extension” of the jack and “resistance” by the walls, as illustrated in annotated figure above, Figs.1,2, Col.3 IIl.24-27) resulting from the first stopping panel support pressing the first portion of the mine stopping panel against the first surface of the mine passageway, the column being configured to bias the

Application/Control Number: 16/732,079 Page 14 Art Unit: 3723

first stopping panel support away from the second stopping panel support after yielding in response to the compression force(first post segment 24 moves “outwardly with respect to” element 20, Col.3 II.20-22; also a compression spring 30 “constantly urges the member 22 to the left” of element 20, Col.2 II.23-25).

Regarding Claim 12, Smith discloses the invention of claim 11.

Smith discloses

wherein the column comprises a yieldable biaser(30), the yieldable biaser(30) being configured to yield in response to the compression force on the extendible post(compression spring 30 configured to yield “due to resistance’ force “offered against extension” of the jack, as illustrated in annotated figure above, Fig.2, Col.3 II.25- 27), the yieldable biaser(30) being configured to bias the first stopping panel support away from the second stopping panel support after yielding in response to the compression force(compression spring 30 configured to bias second post segment 22 “to the left” thereby bias the first stopping panel support away from the second stopping panel support after yielding in response to the compression force, Col.2 Il.23-25).

Regarding Claim 13, Smith discloses the invention of claim 12.

Smith discloses

wherein the column includes a post support(see annotated figure above, Fig.2), the extendible post being connected to the post support for movement with respect to the post support(post support is the internal surface at the end of “tubular element



20 slidably receiving and supporting telescoped members 22 and 24”, as illustrated in annotated figure above, Fig.2, Col.2 Il.9-11), wherein the yieldable biaser(30) is configured to bias the extendible post away from the post support after the yieldable biaser(30) yields in response to the compression force(extendible post elements 22 and 24 bias opposite from each other as illustrated in annotated figure above, Fig.2, Col.3 Il.20-34).

Regarding Claim 14, Smith discloses the invention of claim 13.

Smith discloses

wherein at least one of the extendible post(see annotated figure above, Fig. 2) and the post support comprises a tube(post support is the internal surface of the end of “tubular” element 20 slidably receiving and supporting telescoped members 22 and 24’, as illustrated in annotated figure above, Fig.2, Col.2 Il.9-11) and the other of the extendible post and the post support is movable into the tube(extendible post comprised of element 22 “movable” into element 20, Col.2 Il. 7-11) when the yieldable biaser yields(post support comprised of end of “tubular” element 20, Col.2 II.9-11; extendible post comprised of elements 20,22,24 wherein element 20 “slidably receiving and supporting telescoped members 22 and 24”,as illustrated in annotated figure above, Fig.2, Col.2 Il.9-11).

Regarding Claim 15, Smith discloses the invention of claim 14.

Smith discloses

Application/Control Number: 16/732,079 Page 16 Art Unit: 3723

wherein the post support comprises the tube(post support is the internal surface of end of “tubular” element 20 slidably receiving and supporting telescoped members 22 and 24”, as illustrated in annotated figure above, Fig.2, Col.2 Il.9-11), and the second post segment(comprised of elements 20, 22) is movable into the tube(element 22 is movable into tubular element 20, Col.2 II.9-11).

Regarding Claim 16, Smith discloses the invention of claim 14.

Smith discloses

wherein said other of the extendible post and the post support is retained in the tube against a biasing force of the yieldable biaser(extendible post element 22 is retained in the tube of the post support, as illustrated in annotated figure above, Fig.2, Col.2 II.7-11).

Regarding Claim 17, Smith discloses the invention of claim 11.

Smith discloses

wherein the press(see annotated figure above, Fig.4) comprises a connecting linkage including a first link(54) connected to the first post segment(24)(“connected” via element 58, as illustrated in annotated figure above Figs. 2, 4) and a second link(48) connected to the second post segment(20,22)(“connected” via element 50, as illustrated in annotated figure above, Figs.2, 4), the first and second links being connected to each other for rotation about a pivot axis(“connected” via element 56, rotation axis at element 56 coming out of page, as illustrated in annotated figure above, Figs.2, 4).

Application/Control Number: 16/732,079 Page 17 Art Unit: 3723

Regarding Claim 18,

Smith discloses
The prior art same configuration being claimed by the applicant regarding the pivot axis and second link. See Fig.4
a vehicle load retainer (corresponding ot the claimed jack(18), see explanation in the rejection of claim 1) for installing a mine stopping panel in a mine passageway (Giving that the prior art meets the structural limitations of the claim as described below and since this claim limitation is considered to be an intended use limitation, the prior art 

a first stopping panel support(see annotated figure above, Fig.1) configured to engage a first portion of the mine stopping panel to press the first portion of the mine stopping panel against a first surface of the mine passageway (Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the first stopping panel support, Col.1 Il.70-71 and Col.2 Il. 1-2);

a second stopping panel support(see annotated figure above, Fig.1) configured to press a second portion of the mine stopping panel away from the first portion(first post segment 24 moves “outwardly with respect to” element 20, Col.3 Il.20-22; also a compression spring 30 “constantly urges the member 22 to the left” of element 20, Col.2 Il.23-25) to press the second portion of the mine stopping panel against a second surface of the mine passageway (Giving that the prior art meets

Application/Control Number: 16/732,079 Page 18 Art Unit: 3723

the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of 

an extendible post(see annotated figure above, Fig.2) having a length(see annotated figure above, Fig.2) and comprising a first post segment (24) connected to the first stopping panel support (as illustrated in annotated figure above, Fig.1; Col.2 II.32-34) and second post segment(20, 22) connected to the second stopping panel support (as illustrated in annotated figure above, Fig.1; Col.2 Il.32-34, Il.38-40), the first post segment (24) being movable relative to the second post segment(20,22) to adjust the length of the extendible post (elements 22 and 24 are movable “telescoped members’ Col.2 Il.7-10);

a press(see annotated figure above, Fig.4) comprising a connecting linkage(see annotated figure above, Fig.4), the connecting linkage including a first link(54) and a second link(48), the first link(54) configured to be connected to the first post segment (24) for rotation with respect to the first post segment about a first pivot axis(axis at element 58, coming out of page, “rotation” as illustrated in annotated figure above, Figs.2, 4), the second link(48) connected to the second post segment(including at least the outer surface of 20 and element 22)for rotation with respect to the second post segment about a second pivot axis(axis at element 50, coming out of page, “rotation” as illustrated in annotated figure above, Figs.2, 4), the first link(54) being connected to the second link(48) for rotation with respect to the second link about a connecting pivot axis(axis at element 56, coming out of

Application/Control Number: 16/732,079 Page 19 Art Unit: 3723 page, “rotation as illustrated in annotated figure above, Figs.2, 4), the connecting linkage being movable through a range of motion from a first configuration (Fig.4, Col.3 Il.12-14) to a second configuration(Fig.2, Col.3 II.30-34), and the press being configured to extend the length of the extendible post as the connecting linkage moves in the range of motion from the first configuration toward the second configuration(Figs. 2, 4; Col.3 Il.20-22); and

at least one retainer(58) connected to the first link(54) and configured to connect the first link(54) to the first post segment(24)(Col.2 II.55-58);

wherein the first post segment (24) has a first post segment length and a plurality of retainer receivers(46) spaced from each other along the first post segment length(Col.2 II.45-48), each retainer receiver(46) configured to receive the retainer(58) to connect the first link(54) and the first post segment(24)(Col.2 II.55- 58)(“connect” as illustrated in annotated figure above, Fig. 5). Regarding Claim 19, Smith discloses the invention of claim 18. Smith discloses a jack as set forth in claim 18, further comprising a collar(60; U-shaped spring connecting elements 54, passing under element 24) slidable on the first post segment(24)(“slidable” as illustrated in annotated figure above, Figs. 2, 3, 4, Col.2 II.59- 64), the at least one retainer(58) carried by the collar for movement with the collar with respect to the first post segment(“carried” via element 54, Col.2 II.59-64). Regarding Claim 20, Smith discloses the invention of claim 18.


Regarding claim 21 see Fig.5 which shows what is recited in claim 21.

Claim Rejections - 35 USC § 103


10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

11. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith. 

	Regarding Claim 9, Smith discloses the invention of claim 8. Smith discloses a jack as set forth in claim 8, further comprising a yieldable biaser(30) configured to yield in response to a compression force that urges the extendible post toward

Application/Control Number: 16/732,079 Page 21 Art Unit: 3723

the post support(compression spring 30 compresses “due to resistance” force “offered against extension” of the jack, as illustrated in annotated figure above, Fig.2, Col.3 Il.24- 27).

Smith discloses the claimed invention except for the yieldable biaser having a magnitude that is as great as a magnitude of a minimum installation force required for operably crushing a seal of the mine stopping panel.

Magnitude of a minimum installation force is a result-effective variable wherein a greater installation force would effectively hold the vehicle load retainer (18) in place, to support the loads; while if the magnitude is too small, then the vehicle load retainer (18), will fall, and not be able to work as intended.



The recitation of “a yieldable biaser that has a magnitude that is as great asa magnitude of a minimum installation force required for operably crushing a seal of the mine stopping panel” is considered to be an intended use limitation; the invention of Smith as modified, would have the yieldable biaser with a magnitude that is as great as a magnitude of a minimum installation force required for operably
	
Allowable Subject Matter
Claims 19 and  22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
The Claims were amended to place the application in condition for allowance.
The amended claims have been addressed above. The claim recited limitations already shown by the prior art. However there is new allowable subject matter due to the amended claims.
					
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 4, 2022